Title: Notes on Debates, 4–5 March 1783
From: Madison, James
To: 


Teusday March 4: & Wednesday March 5.
The motion of Mr. Hamilton on the Journal relative to abatement of the quotas of distressed States was rejected, partly because the principle was disapproved by some, and partly because, it was thought improper to be separated from other objects to be recommended to the States. The latter motive produced the motion for postponing which was lost.
The Committee to whom had been referred the letters of resignation of Mr. Morris reported as their opinion that it was not necessary for Congs. immediately to take any steps thereon. They considered the resignation as conditional, and that if it sd. eventually take place at the time designated, there was no necessity for immediate provision to be made.
Mr. Bland moved that &c (See Journal of Mar: 5)
This motion produced on these two days lengthy & warm debates. Mr. Lee & Mr. Bland on one side disparaging the administration of Mr. Morris’, and throwing oblique censure on his character. They considered his letters as an insult to Congs. & Mr. Lee de[c]lared that the man who had published to all the world such a picture of our national character & finances was unfit to be a minister of the latter. On the other side Mr. Wilson & Mr. Hamilton went into a copious defence & Panegyric of Mr. Morris, the ruin in which his resignation if it sd. take effect wd. involve public credit and all the operations dependent on it; and the decency altho’ firmness of his letters. The former observed that the declaration of Mr. Morris that he wd. not be the minister of Injustice cd. not be meant to reflect on Congs. because they had declared the funds desired by Mr. Morris to be necessary; and that the friends of the latter could not wish for a more honorable occasion for his retreat from public life, if they did not prefer the public interest to considerations of friendship. Other members were divided as to the propriety of the letters in question. In general however they were thought reprehensible, as in general also a conviction prevailed of the personal merit & public importance of Mr. Morris. All impartial members foresaw the most alarming consequences from his resignation. The prevailing objection to Mr Bland’s motion was that its avowed object & tendency was to re-establish a board in place of a single minister of finance. Those who apprehended that ultimately this might be unavoidable, thought it so objectionable that nothing but the last necessity would justify it. The motion of Mr. Bland was lost: and a Comme appointed generally on the letters of Mr. Morris.
